                    IN THE UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

 IN RE:                                          §
                                                 §      CHAPTER 7
 ORLY GENGER,                                    §
                                                 §      CASE NO. 19-10926-TMD
        Debtor.                                  §

                                CERTIFICATE OF SERVICE

       I, Shelby Jordan, certify that a true and correct copy of the documents listed below were
served via email on Brian T. Cumings of Graves, Dougherty, Hearon & Moody and Sabrina L.
Streusand of Streusand Landon Ozburn & Lemmon, LLP via email on September 29, 2019 as
counsel of record in the referenced contested matters set out in the Subpoenas and the
accompanying correspondence.

        I, Shelby Jordan, further certify that a copy of the Subpoenas have been served to the
parties on the attached list via U.S. First Class Mail, postage prepaid as shown on
October 1, 2019.

       Documents Served:

   1. Party Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises
      in a Bankruptcy Case to Ron Satija, Chapter 7 Trustee and subject to the accompanying
      correspondence attached hereto.

   2. Party Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises
      in a Bankruptcy Case to Sagi Genger and subject to the accompanying correspondence attached
      hereto..

                                            Respectfully submitted,

                                             /s/ Shelby A. Jordan
                                            Shelby A. Jordan
                                            Texas Bar No. 11016700
                                            JORDAN HOLZER & ORTIZ, P.C.
                                            500 N. Shoreline Blvd., Suite 900
                                            Corpus Christi, Texas 78401
                                            Telephone: (361) 884-5678
                                            Facsimile: (361) 888-5555
                                            sjordan@jhwclaw.com
                                            ATTORNEYS FOR D&K GP LLC
                                   Eric Herschmann                           Internal Revenue Service
United States Trustee – AU12
                                   c/o Raymond Battaglia                     Centralized Insolvency Operations
United States Trustee
                                   66 Granburg Circle                        PO Box 7346
903 San Jacinto Blvd., Suite 230
                                   San Antonio, TX 78218-3010                Philadelphia, PA 19101-7346
Austin, Texas 78701

Kasowitz, Benson, Torres           Via E-Mail
LLP                                Sagi Genger                               United States Trustee
Attn: Daniel Benson, Esq.          c/o Sabrina Streusand & TPR Investment    903 San Jacinto, Suite 230
1633 Broadway, 21st Floor          Streusand, Landon, Ozburn & Lemmon, LLP   Austin, TX 78701-2450
New York, NY 10019-6708            1801 S. MoPac Expressway, Suite 320
                                   Austin, Texas 78746
Zeichner Ellman & Krause LLP
1211 Avenue of the Americas,       Eric J. Taube                             Ron Satija
40th Floor                         Waller Lansden Dortch & Davis, LLC        P.O. Box 660208
New York, NY 10036-6149            100 Congress Ave, Suite 1800              Austin, TX 78766-7208
                                   Austin, Texas 78701
                                   Aaron M. Kaufman                          Via E-Mail
Arie Genger                        Dykema Gossett PLLC                       c/o Trustee Ron Satija
c/o Deborah D. Williamson          Comerica Bank Tower                       Brian Talbot Cumings
Dykema Gossett PLLC                1717 Main St., Suite 4200                 Graves, Dougherty, Hearon & Moody
112 East Pecan St., Suite 1800     Dallas, TX 75201                          401 Congress Avenue, Suite 2700
San Antonio, TX 78205                                                        Austin, Texas 78701
                                                                             Sagi Genger
Internal Revenue Service           SureTec Insurance Co.                     c/o John Dellaportas
                                   c/o Ryan Brent DeLaune                    Emmt Marvin & Martin LLP
PO Box 21126
                                   Clark Hill Strasburger                    120 Broadway, 32nd Floor
Philadelphia, PA 19114             901 Main Street, Suite 6000               New York, NY 10271-3291
                                   Dallas, Texas 75202

The Orly Genger 1993 Trust
c/o Jay Ong
Munsch Hardt Kopf & Harr PC
303 Colorado Street, #2600
Austin, Texas 78701
